A PROCEEDING under the Workmen's Compensation Act. The commission rejected the claim, but the district court, moved thereto in a proper proceeding, ordered allowance and directed the commission to make award. Error is assigned.
It appears that May 24, 1933, claimants' decedent underwent an appendectomy; that gangrenous conditions *Page 323 
developed and drainage tubes in the incision were necessary; that June 26, 1933, he returned to work, but in the course thereof, at intervals, he suffered pain; that December 19, 1933, while in the course of his employment, he fell across a steel I beam in such manner as to cause a sensation of pressure on his abdomen and pain; that on the following day, in attempting to raise a heavy object he again experienced pain in the abdominal region, his condition necessitating his removal to a hospital, where he was immediately operated for an obstruction of the small intestine; that the fourth day following the operation he died of acute nephritis primarily caused by the obstruction. It further appears that growing out of the first operation there were adhesions, not unusual where drainage is maintained through an incision, and that a loop of the intestine incarcerated in the band of adhesions brought about the obstruction.
It seems conceded that if the decedent's fall across the I beam and the strain occasioned by raising a heavy object, or either, caused the looping of the intestine, resulting in the obstruction which led to death, then his dependents, claimants, are entitled to compensation. On the other hand, if the adhesions following the first operation caused the complications resulting in death, recovery is precluded. Some seven physicians testified as to the cause of death. They were not in agreement. Some thought that to the fall and exertion of heavy lifting by decedent while on duty, the result was attributable, while others were of the opinion that the adhesions which followed the first operation caused the tragic ending.
[1] Were we a fact finding tribunal the situation would present perplexities. In that realm of determination, however, we may not enter, for in cases of this character it is the function of the Industrial Commission to find the facts; and it found that "decedent died as a result of natural complications following his first operation, in May, 1933." The finding has respectable evidentiary support and is controlling. Industrial Commission *Page 324 v. Diveley, 88 Colo. 190, 294 P. 532; IndustrialCommission v. Aetna Life Ins. Co., 88 Colo. 82,292 P. 229; Colorado Fuel and Iron Co. v. Industrial Commission,85 Colo. 237, 275 P. 910. We regard Carroll v.Industrial Commission, 69 Colo. 473, 195 P. 1097, cited by defendants in error, as distinguishable.
Let the judgment be reversed.
MR. CHIEF JUSTICE BUTLER and MR. JUSTICE CAMPBELL concur.